JENNIFER WALKER ELROD, Circuit Judge,
dissenting:
The majority opinion holds — contrary to our binding precedent — that a law enforcement officer who did not participate in the preparation or the execution of a warrant can be hable under 42 U.S.C. § 1983 when the wrong person is arrested. I respectfully dissent.
I.
In June 2009, Deputy Kelly Phillips interviewed an assault victim and wrote a report identifying the assailant as “Michael David Melton.” The report also contained what Deputy Phillips believed to be the assailant’s address, driver’s license number, age, and physical characteristics. This was Deputy Phillips’s sole involvement in *511the chain of events leading to Melton’s May 2012 arrest and detention.. After Deputy Phillips submitted his report, Investigator Jeff Haines began investigating the assault. A year later,- Haines obtained a sworn affidavit from the victim identifying his assailant as “Mike Melton.” The Hunt County Attorney’s Office then brought charges against “Michael Melton.” The assailant’s first and last names are the only identifying information contained in the complaint, and their accuracy is undisputed. Four days, after the complaint was filed, a Hunt County judge issued a capias warrant for the arrest of “Michael Melton.” This warrant contained additional identifying information, including a social security number that did not appear in Deputy Phillips’s report. Two years after the judge issued the warrant, Plaintiff Michael David Melton was arrested and detained. It is undisputed that Deputy Phillips had nothing to do with any of these actions by Haines, the victim, the Hunt County Attorney’s Office, or the Hunt County judge.
II.
The majority opinion relies exclusively on Hart v. O’Brien, 127 F.3d 424 (5th Cir. 1997), abrogated on other grounds by Kalina v. Fletcher, 522 U.S. 118, 118 S.Ct. 502, 139 L.Ed.2d 471 (1997), and specifically disavows two other published opinions to reach its conclusion that Deputy Phillips is not entitled to qualified immunity. In so doing, the majority opinion stretches Hart to the point of breaking it and thereby unnecessarily concludes that it conflicts with other on-point, binding precedent. Hart is simply inapplicable on these facts. We stated in Hart that, notwithstanding the doctrine of qualified immunity, “[a] governmental official violates the Fourth Amendment when he deliberately or recklessly provides false, material information for use in an affidavit in support of a search warrant, regardless of whether he signs the affidavit.” Id. at 448-49. Thus, Hart denies qualified immunity to an officer who provides false information if: (1) the information is provided for use in an affidavit in support. of a warrant; (2) the officer acted deliberately or recklessly with regard to the truth or falsity of the information; and (3) the information is material. This case does not meet any of these requirements and does not fall within the scope of Hart.
To begin, Deputy Phillips’s actions in this case are not subject to liability under Hart because Deputy Phillips’s identification of the assailant as “Michael David Melton” was not information provided “for use in an affidavit in support of a [ ] warrant.” Id. The incorrect information in Hart was provided by a prosecutor as he assisted in drafting the affidavit. Id. at 433. The incorrect information in this case was provided by Deputy Phillips a year before additional investigation by. Haines, a sworn statement by the victim, and a decision to press charges by the Hunt County Attorney’s Office led to the drafting of a complaint that contained only accurate identifying information. In light of the attenuated connection between Deputy Phillips’s identification of the assailant and the application for a warrant, Deputy Phillips’s statement was not a statement provided for use in an affidavit in support of a warrant and therefore is not within the scope of Hart.
Moreover, the record in this case contains no .actual evidence that Deputy Phillips acted recklessly in identifying the assailant as' “Michael David Melton.”1 *512Recklessness in -this context requires proof that the defendant “ ‘in fact entertained serious doubts as to the truth’ of the statement”. Id. at 449 (quoting St. Amant v. Thompson, 390 U.S. 727, 731, 88 S.Ct. 1323, 20 L.Ed.2d 262 (1968)). The district court’s finding of a dispute regarding recklessness relied on an affidavit by a peace officer who, without personal knowledge of the matter, speculated that Deputy Phillips used the middle name “David” in his report because he found it in a local police database using the first and last names of the assailant without any other identifiers. The affidavit does not raise a fact issue as to whether Deputy Phillips himself entertained serious doubts as to the truth of his report. Thus, the affidavit is not evidence of recklessness as defined in this context. Moreover, Melton’s counsel in a 28(j) letter acknowledged that Melton did not have a criminal record in the local police database discussed, in the affidavit, undermining any evidentiary value the affidavit may have had on this point.2
Even assuming arguendo that the affidavit is some evidence that Deputy Phillips acted recklessly by including the middle name “David” in his report, reliance on Hart is misplaced because the incorrect information that Deputy Phillips provided was not' material ’ to a determination of probable cause. In Hart, officers saw vehicles registered to Peggy Hart on a property being used to' grow marijuana; incorrectly assumed that this was the same Peggy Hart who was the wife of a known marijuana cultivator, and obtained a warrant for her arrdst using an affidavit that identified her as such. Id. at 432-33. Whether the Peggy Hart who is to be arrested for cultivating marijuana has been correctly identified as the wife of a known marijuana cultivator is material to an evaluation of probable cause. But whether the Michael Melton who is to be arrested for assault has been correctly identified as having the middle name of David is not material. If Deputy Phillips had omitted the name “David” from his report, the judge would have been no less likely to have issued the arrest warrant. Thus, this case fails to meet the requirements of Hart.3
III.
Importantly, the majority opinion specifically disclaims published Fifth Circuit case law in reaching its contrary conclusion. In Michalik v. Hermann, 422 F.3d 252 (5th Cir. 2005), we expressly refused to abrogate the qualified immunity of law enforcement officers whose misstatements led to arrest and detention except in the case of officers who either signed or drafted a warrant application. Id. at 254-55 (“We hold that [appellants] are entitled to qualified immunity for claims based on the procurement of the warrant because neither prepared, presented, nor signed the application for the search warrant.”). We used this rule as a limit on Franks4 liability in Hampton v. Oktibbeha County Sheriff Department, 480 F.3d 358, 365 (5th Cir. 2007) (reversing district court’s denial of *513qualified immunity for three officers who may have conspired to submit incorrect information in a warrant application because they did not sign or draft the application) and Jennings v. Patton, 644 F.3d 297, 301 (5th Cir. 2011) (reversing district court’s denial of qualified immunity for a judge assumed on summary judgment to have caused a man to be arrested for bribery by misrepresenting settlement discussions to a district attorney’s office). Because Melton’s claim is based on Franks liability, Hampton and Jennings control. As the majority opinion itself recognizes, these cases, if controlling, preclude the result reached by the majority opinion because it is undisputed that Deputy Phillips did not sign or draft the warrant application in thife case.
The majority opinion invokes the rule of orderliness to avoid the conclusion that Hampton and Jennings control. It argues that Hart conflicts with and predates Hampton and Jennings. However, these cases do not conflict. As discussed above, Hart held that a governmental official could be liable under Franks when he helped to draft an affidavit in support of a warrant and provided incorrect information for use in that affidavit. Hampton and Jennings held that-a governmental official could not be hable under Franks when he neither signed nor drafted an affidavit in support of a warrant. Thus, ah three cases agree that, as Hart puts it, an officer cannot be liable under Franks without providing incorrect information “for use in an affidavit in support of a [ ] warrant.” 127 F.3d at 448-49. The rule of orderliness is not offended by either Hampton or Jennings.
iy.
Because our published, existing case law provides that a law enforcement officer is entitled to qualified immunity where he did not prepare or assist in the preparation of an erroneous arrest warrant, I respectfully dissent.

. Nor does the record provide any support for a finding that Deputy Phillips deliberately misidentified the assailant.


. Deputy Phillips has provided an affidavit stating that the identification of Melton in his report was "based solely on what I was told by [the victim],'” Apart from the affidavit that is discredited by Melton’s 28(j) letter, Deputy Phillips’s affidavit is uncontroverted,


. Moreover, Hale v. Fish, 899 F.2d 390 (5th Cir. 1990) is inapposite, That decision held that an. .officer who was present at the warrant hearing and lent credibility to the affidavit due to the officer’s "prior working relationship” with the presiding judge could be held liable as a "conspirator.” Id. at 401.


. Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978).